Orders, entered on February 15, 1963, modifying the notices of examinations before trial of plaintiffs and denying the cross motions, unanimously affirmed, with $20 costs and disbursements to respondents. The communications between the deceased Jacob Griffel and Mr. Berman during the bedside conference of May 31, 1953 were not confidential and not within the attorney-client privilege. On the present record the material sought from the other lawyers would seem to be protected by the confidential privilege. Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.